ORDER
PER CURIAM.
Appellant, Mohsin Baghazal (“Defendant”), appeals from the judgment of the Circuit Court of St. Louis County convicting him of three counts of child molestation in the first degree, section 566.067 RSMo 2000,1 after a jury trial. Defendant was sentenced to three consecutive terms of fifteen years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.